This matter comes before us on motion to dismiss the appeal because of the failure of the appellant to file proper appeal bond within the required time. When the first appeal bond was filed, appellee, by rule, questioned the adequacy of the surety. The court, holding that the surety was not sufficient, ordered a new bond to be filed within four days, as prescribed by Act No. 284 of 1928, which is amendatory of section 3 of Act No. 112 of 1916. The judgment ordering the new bond to be filed was signed on October 17, 1933. The new bond was furnished on October 24, 1933, which was more than four judicial days after the order requiring it. Kelly, Weber  Co., Inc., v. F.D. Harvey  Co., Inc., et al. (La.Sup.) 151 So. 201, decided October 30, 1933; Shreveport Long Leaf Lumber Co. v. Hollingsworth et al.,158 La. 1041, 105 So. 57; Aronowitz v. Dulitz, 4 La. App. 547; Schmidt v. Vasquez (1922, unreported) No. 8497 Orleans App. [see Louisiana and Southern Digest].
The motion to dismiss the appeal is maintained, and the appeal is dismissed.
  Appeal dismissed. *Page 224